                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

MOISES EUFELIO MARTINEZ, JR.,

         Movant/Defendant,

v.                                                                                     No. 18-cv-0880 KG/SMV
                                                                                       No. 17-cr-1643 KG
UNITED STATES OF AMERICA,

         Respondent.

       MEMORANDUM OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER comes before the Court on Magistrate Judge Stephan M. Vidmar’s

Proposed Findings and Recommended Disposition to Deny Petitioner’s Motion Under § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 11)1 (“PFRD”) and

Petitioner Moises Eufelio Martinez, Jr.’s objections to the PFRD (Doc. 12). The United States has

not yet responded, and its response is not needed to consider the objections. Having reviewed the

record in this case, the Court overrules Petitioner’s objections and adopts the magistrate judge’s

recommendation to deny his Motion to Vacate.

I.       Background

         On January 5, 2017, Petitioner was arrested for possession with an intent to distribute

50 grams or more of a substance containing a detectable amount of methamphetamine and aiding

and abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. [Doc. 7] at 1. He

pleaded guilty to both charges. (CR Doc. 27). The Court sentenced him to 108 months’


1
 Unless otherwise indicated, a citation to the record refers to documents in Petitioner’s civil case, not the underlying
criminal case.
incarceration and a supervised release period of four years. (CR Docs. 35, 36). The Court based

this sentence in part on (1) a two-level enhancement of his base offense level for maintaining a

place (his recreational vehicle (“RV”)) for the purpose of distributing a controlled substance, and

(2) a base offense level calculated using methamphetamine found in a hotel room. See (Doc. 7)

at 5.

        In his Motion to Vacate, Petitioner, proceeding pro se, argues that his counsel’s failure to

object to the enhancement based on the RV methamphetamine and the base offense level calculated

using the hotel methamphetamine amounted to ineffective assistance of counsel. (Doc. 1) at 16–

19. He argues that his RV was not a place maintained to distribute controlled substances because

it was his home. Id. at 16. He also contends that the hotel methamphetamine did not belong to

him and claims that his counsel should have requested an evidentiary hearing to determine who

owned it. Id. at 16–19. In his PFRD, Judge Vidmar recommended rejecting each of these

arguments. He found that Petitioner failed to meet his burden to show a reasonable probability

existed that the result of the proceeding would have been different if counsel had made these

objections. (Doc. 11) at 6–10. Because Judge Vidmar found that no relevant factual disputes

existed, and that the existing record conclusively showed that Petitioner was not entitled to relief,

he also recommended finding that Petitioner was not entitled to an evidentiary hearing. Id. at 11.

II.     Standard of Review

        When a party files timely written objections to the magistrate judge’s recommendation, the

district court will conduct a de novo review and “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also

Fed. R. Civ. P. 72(b)(3). “A judge of the court shall make a de novo determination of those



                                                 2
portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1).

       The Court must liberally construe a pro se party’s objections. Robinson v. Los Alamos

Nat’l Sec., LLC, No. 15-cv-0839 KG/LF, 2016 WL 10720429, at *1 (D.N.M. Jan. 12, 2016).

Nonetheless, to preserve an issue for de novo review, “a party’s objections to the magistrate

judge’s report and recommendation must be both timely and specific.” United States v. One Parcel

of Real Prop., With Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E.

30th St., Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). “[O]nly an objection that is

sufficiently specific to focus the district court’s attention on the factual and legal issues that are

truly in dispute will advance the policies behind the Magistrate’s Act . . . .” Id.

III.   Discussion

       Although Petitioner’s objections to the PFRD are timely, see (Doc. 12), they contain no

specific factual or legal points of contention with the PFRD. Rather, Petitioner broadly states that

he “objects to Part IV. Analysis” of the PFRD, then restates the standard for determining prejudice

under Strickland. Id. at 2. He fails to explain how Judge Vidmar erred in concluding that he

suffered no prejudice due to his counsel’s allegedly deficient performance. Petitioner’s objections

lack the specificity necessary to narrow this Court’s attention to any disputed factual and legal

issues, and the Court overrules them for this reason.

       To the extent the Court can discern any arguments suggesting that Judge Vidmar erred, the

Court rejects them. For example, Petitioner takes umbrage with the speed with which Judge

Vidmar filed his PFRD. (Doc. 12) at 1–2. He suggests that because Judge Vidmar filed his PFRD

one day after Petitioner filed his Reply, “the record was not complete before the magistrate judge



                                                  3
made his decision.” Id. at 2. To the contrary, Judge Vidmar began his PFRD by noting, “Petitioner

replied on September 10, 2019.” (Doc. 11) at 1. He states that he “[has] considered the briefing

[and] the relevant portions of the record.” Id. The Court is satisfied Judge Vidmar considered the

record and entire briefing, including Petitioner’s Reply in his analysis. Moreover, the Court has

reviewed Petitioner’s Reply and finds that it does not affect the outcome of this case.

       Petitioner also seems to assert that Judge Vidmar erred by concluding that the result of the

proceeding would not have been different if his counsel had raised the objections at issue. Without

citing any authority, Petitioner states that the “prejudice calcculus [sic] does not involve an inquiry

into the strength of the evidence against the defendant.” (Doc. 12) at 2. The Court does not agree.

See Wiggins v. Smith, 539 U.S. 510, 534 (2003) (“In assessing prejudice, we reweigh the

evidence . . . against the totality of available . . . evidence.”); Carter v. Bigelow, 787 F.3d 1269,

1285 (10th Cir. 2015) (“Strickland requires us to examine ‘the totality of the evidence’ in assessing

whether counsel’s errors were prejudicial.” (quoting Strickland v. Washington, 466 U.S. 668, 695

(1984))). A court reviewing an ineffective-assistance-of-counsel claim may properly determine

that no prejudice resulted because, had the attorney raised the argument in dispute, the argument

would not have succeeded. If the argument would not have succeeded, then “a reasonable

probability that . . . the result of the proceeding would have been different” does not exist.

Strickland, 466 U.S. at 694. Judge Vidmar recommended finding that, if Petitioner’s counsel had

objected to the sentencing enhancement based on the RV methamphetamine, the sentencing judge

would have overruled that objection. See (Doc. 11) at 6–10. He then recommended finding that,

if counsel had objected to a calculation of the base offense level using the hotel methamphetamine,




                                                  4
the sentencing judge would have overruled that objection as well. Such an analysis is a proper

method of determining that Petitioner suffered no prejudice.2

         Finally, Petitioner appears to object to Judge Vidmar’s recommendation that the Court

deny his request for an evidentiary hearing. He argues, “[I]f the Court cannot decide the issue of

Defendant’s case clearly and without doubt, then the Court should grant an evidentiary

hearing . . . .” (Doc. 12) at 4. Petitioner fails to explain why the Court cannot decide the case

based upon the existing record. For the reasons explained in Judge Vidmar’s PFRD, the Court

finds that the existing record permits it to determine that Petitioner suffered no prejudice from his

attorney’s allegedly deficient performance. See (Doc. 11) at 11–12.

IV.      Conclusion

         For the foregoing reasons, Petitioner’s objections (Doc. 12) are overruled.

         IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition to Deny Petitioner’s Motion Under § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Doc. 12) is ADOPTED by the Court.

         IT IS FURTHER ORDERED that Petitioner’s Motion to Under § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (Doc. 11) is DENIED and that this

action is DISMISSED with prejudice.

         IT IS SO ORDERED.

                                                                      _________________________________
                                                                      UNITED STATES DISTRICT JUDGE

2
  Additionally, Judge Vidmar recommended that the Court deny Petitioner’s Motion with respect to the RV
methamphetamine because Petitioner failed to apply the operative test to determine if his RV met the enhancement.
(Doc. 11) at 7. This recommendation did not rely on “an inquiry into the strength of the evidence against” Petitioner.
Petitioner does not object to this finding. This reason suffices to reject Petitioner’s claim that he received ineffective
assistance of counsel when his attorney failed to object to the sentencing enhancement related to the RV
methamphetamine.


                                                            5
